DETAILED ACTION
Status of the Application
Receipt of the response to the to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed 11/23/2020, is acknowledged.   Amendments to the specification have been entered. 
Claims 1-12 are pending in this action.  Claims 13-18 have been cancelled.  Claim 1 has been amended.  Claims 1-12 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Application No. 15/925,513, filed March 19, 2018 and now abandoned, which is a continuation of U.S. Application No. 15/340,594, filed November 1, 2016 and now abandoned, which is a continuation-in-part of U.S. Application No. 14/880,067, filed October 9, 2015 and now abandoned, which is a continuation of U.S. Application No. 14/152,744, filed January 10, 2014 and now abandoned, which is a issued as U.S. Patent No. 8,652,520, which is a continuation of U.S. Application No. 12/646,395, filed December 23, 2009 and now issued as U.S. Patent No. 8,404,275, which is a continuation-in-part of International Application No. PCT/US2008/008191, filed July 1, 2008, which claims the benefit of U.S. Provisional Patent Application No. 60/947,440, filed July 1, 2007.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  
Regarding the documents submitted as evidence directed to the issue of patentability raised in the non-final office action, it is noted that though applicant need not satisfy the requirements of 37 CFR 1.97 and 37 CFR 1.98 in order to have the examiner consider the information contained in said documents, consideration by the examiner of said documents is limited to the portion of the document relied upon as rebuttal evidence; the entirety of the document may not necessarily be considered by the examiner.  MPEP 609.05(c).  In the presence case, the examiner has considered all documents (423 pages) filed by the applicant to expedite the prosecution.  No information regarding methods for identifying compounds having a niacin-mediated flushing side effect was found, and only information for evaluation of side effects as caused by a particular compound (i.e., niacin, dimethyl fumarate) is reported.  Clarification of the portions of said documents relied upon as rebuttal evidence is required.  

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The present claims are directed to pharmaceutical compositions comprising aspirin and “a therapeutic agent having a niacin-mediated flushing side effect, wherein the niacin-mediated flushing effect is measured by a Global Flushing Severity Score”.   
First, as stated previously, the instant specification teaches that “The term “therapeutic agent having a niacin-mediated flushing side effect,” refers to a group of drugs that activate the nicotinic acid receptor GPR109a, resulting in flushing symptoms commonly observed for patients taking niacin.  Sometimes, such agents are also referred to as “nicotinic acid receptor agonists” or “GPR109a agonists.”  Non-limiting examples of such therapeutic agents include niacin, nicotyinyl alcohol, acipimox, acifran, newer GPR109a agonists, hydroxybutyrate, and fumarates (e.g., dimethyl fumarate, mono-ethyl fumarate, diethyl fumarate).”  Further, two examples of using niacin or dimethyl fumarate are provided.   
As stated previously, the definition provided in the instant specification for the genus “therapeutic agent having a niacin-mediated flushing side effect” is insufficient, because the present specification provides no disclosure beyond the statement that would have been amenable for use in the present invention.  To this point, the prior art teaches that:
“niacin-mediated flushing response” depends on the GPR109A polymorphism in an individual (US 2009/0117559);  
GPR109A agonists that activate mitogen-activated protein kinase to a lesser extent than niacin causes less flushing than niacin in vivo (US 2009/0117559);  
GPR109A agonists that are biased against β-arrestin1 activation can be used as therapeutic modalities for lowering triglycerides with significantly reduced flushing relative to nicotinic acid (US 2011/0071198);  
precise mechanism of action of dimethyl fumarate is unknown (Wikipedia);
complex mechanisms of flushing due to niacin may include different pathways and/or combination thereof (Sood et al.; Kamanna et al. Tang et al., Hanson et al. cited in IDS).
Therefore, it is the examiner’s positions that the instant specification does not provide any standard that can be used for identifying “a therapeutic agent having a niacin-mediated flushing side effect by activation of GPR109a.”  
Second, the specification is silent regarding the methods for identifying compounds that must be included in the claimed genus “therapeutic agents having a niacin-mediated flushing side effects“.  Regarding the documents submitted by applicant as evidence directed to identification of compounds as claimed by using Global Flushing Severity Score (GFSS), it is noted that the GFSS identifies/evaluates the effect of compounds of known structure (i.e., niacin, dimethyl fumarate) on a patient, but does not clarify or suggest what structures will produce said effects (e.g., flashes, etc.).  
For the reasons provided supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the present case, the claims replete with indefinite and functional
Newly amended independent claim 1 recites the limitation “a therapeutic agent having a niacin-mediated flushing side effect, wherein the niacin-mediated flushing side effect is measure by a GFSS, which measures how a patient rates flushing symptoms” that is unclear and indefinite.  In the present case, said limitation defines the structural elements/compounds of the claimed compositions (i.e., therapeutic agents) by what they do and not by what they are, i.e., by flashing side effects on an individual and not by the structure of said compounds.  Said language is ambiguous, because: (1) there is no a clear cut indication of the scope of the subject matter covered by the claim; (2) the language does not set forth well-defined boundaries of the invention, but only states a problem solved or a result obtained; and (3) one of ordinary skill in the art would not know from the claim terms what therapeutic compounds are encompassed by the claim.  Given that claim scope is not limited by the claim language that does not limit a claim to a particular structure, the boundaries of the patent protection desired are not clear and precise.  MPEP §2111.04 and 2173.05(h).  Clarification is required.  
Claims 2 and 3 recite the limitations that characterizes the effect of claimed therapeutic agent on an individual, e.g., “flushing effect comprising itching sensation” (Claim 2), “flushing effect comprising increased blood blow…” (Claim 3).  These limitations are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the metes and bounds of the claimed subject matter are not reasonably clear, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Further, it is noted that claim scope cannot depend solely on the unrestrained, subjective opinion
Claim 9 recites the limitation “thin shell” that is relative term, which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 4-8 and 10-12 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schoenhard, US 2004/0224020(cited in IDS) and Tawakol, US 2005/0148556 (cited in IDS).
Schoenhard teaches pharmaceutical compositions that may include anti-inflammatory drugs as aspirin and methods of using them (Para. 0021-0022, 0121).  Schoenhard teaches that said compositions structurally include (Abstract, Para. 0006-0008): 
(a) an inner core comprising a 1st therapeutic agent that can be released by dissolving in stomach, intestines, or further distal in the gastrointestinal tract (Para. 0008, 0116-0119 and 0166 regarding the second portion in Claim 1); 
two or more discrete outer layers (Para. 0006-0009, 0033, 0039), each of said layers comprise at least one 2nd therapeutic agent (Para. 0024 regarding the first and third portions in Claims 1 and 12).  
Schoenhard teaches that the outer layers may comprise two or more 2nd therapeutic agents (Para. 0006-0009, 0014, 0020, 0033), and said layers are dispersed in the users mouth (Para. 0036), thereby releasing said therapeutic agents into the buccal cavity (Para. 0166).  To this end, Schoenhard teaches the use of such drugs as non-steroidal anti-inflammatory drugs (NSAIDs), e.g., aspirin, as a 2nd therapeutic agent (Para. 0121, 0123 regarding the first portion in Claim 1).  
Schoenhard teaches that the outer layers (i) may include natural sugars such as glucose, sucrose, dextrose, sorbitol, mannitol, natural and/or artificial sweeteners, alginates, gelatin, dextran, and combinations thereof (Para. 0020, 0080, 0137-0139, 0147, 0149, 0152, 0167, 0170 as applied to Claims 7 and 8); (ii) can be shield with a shell (Para. 0027-0030 as applied to Claim 9); and (iii) may include liquid fill or powder (Para. 0035-0036 as applied to Claim 10).
Schoenhard teaches the inner core may comprise enteric coatings (Para. 0075, 0116-0119 and 0152 as applied to Claim 12), and may be a delayed-, extended-, or immediate-release dosage form (Para. 0019).  
Schoenhard teaches that said compositions can be made in form of tablets (Para. 0009 as applied to Claim 11).  
Schoenhard teaches that a large number of therapeutic agents might be incorporated into said dosage forms (Para. 0009, 0021).  Schoenhard emphasizes that a therapeutically active agent includes a 1st agent that increases the effectiveness of a 2nd agent, e.g., by enhancing potency or reducing an adverse effect(s) of the 2nd agent (Para. as aspirin (Para. 0121, 0123). 
Schoenhard does not specifically teach the 1st therapeutic agent is niacin or a therapeutic agent having a niacin-mediated flushing side effect (Claims 1-4).  Schoenhard is silent regarding the specific dosage of aspirin as used in said compositions (Claims 5 and 6).
Tawakol teaches the use of niacin in combination with NSAID(s) such as e.g., aspirin or ibuprofen (Para. 0070-0074) for increasing HDL and/or HDL-2b levels (Abstract; Para. 0006) and for controlling the levels of triglycerides, cholesterol, or low density lipoproteins (Para.  0003; Example 2, Para. 0161-0165).  Tawakol provides several examples of niacin/aspirin dosages and teaches a dosage adjustment employing the niacin dose of 50-375 mg and aspirin dose of 41-375 mg (Para. 0134 and 0135).  Tawakol specifically teaches that one can use (as “niacin”) nicotinic acid, nicotinic acid derivatives and prodrugs that function as adipocyte G-protein antagonists (e.g. acipimox), and all pharmaceutically acceptable equivalents and salts thereof (Para. 0042).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize niacin or pharmaceutically acceptable equivalents and salts thereof as taught by Tawakol in the inner core of dosage forms taught by Schoenhard, because Tawakol teaches that co-administration of an NSAID with an adipocyte G-protein antagonist such as niacin and/or derivatives thereof provides a superior reduction of flushing in patients while reducing or eliminating symptoms of liver damage.  Adding to that, Tawakol teaches that efficacy of niacin treatment and reducing side effects with anti-flash agents depends on drug release rate.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0046251 (cited in IDS) - teaches the co-administration of aspirin to alleviate the symptoms of niacin-induced flushing (Para. 0018).
US 2011/0086074 (cited in IDS) - teaches the co-administration of aspirin to alleviate the symptoms of niacin-induced flushing (Para. 0028). 
US 2010/0292280 (cited in IDS) - teaches the co-administration of aspirin to alleviate the symptoms of niacin-induced flushing (Para. 0034).  
Tang et al. (cited in IDS) – teaches drug monomethyl fumarate as a potent nicotinic acid receptor agonist.  
Hanson et al. (cited in IDS) - teaches nicotinic acid- and monomethyl fumarate-induced flushing involves GPR109A.  
Sood et al. (cited in IDS)  - teaches complex mechanisms of flushing due to niacin and abolition of these effects. 
Kamanna et al. (cited in IDS)  – teaches the metabolic responses to niacin that can lead to flushing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-12 of U.S. Patent No. 8,652,520; (2) claims 1-12 of U.S. Patent No. 8,404,275; and (3) claims 1-12 of U.S. Patent No. 9,226,891. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A pharmaceutical composition comprising (1) a 1st portion comprising a non-steroidal anti-inflammatory drug, e.g., aspirin; (2) a 2nd portion comprising therapeutic agent having a flushing side effect, e.g., niacin, and (3) wherein the 1st portion releases the drug in an oral cavity while the 2nd portion releases the drug in stomach.  

Response to Arguments
Applicant's arguments, filed 11/23/2020, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the 
In response to applicant’s arguments that newly introduced amendments clarify that claimed therapeutic agent should be identified by GFSS, it is noted said limitation does not clearly define the class of compounds that can be used in the claimed compositions, but characterizes side effects that can be caused by a particular compound and/or by therapeutic compositions comprising said compounds.  Therefore, applicant argument is not persuasive.  Therefore, clarification of the therapeutic agents that should be included in to the claimed compositions is required. 
The Declaration under 37 CFR 1.132, filed 11/23/2020 (originally filed 6/6/2012 for the US Application 12/646,395) is insufficient to overcome rejection under 35 U.S.C. 103(a) of claims 1-12 over Schoenhard (US 2004/0224020) and Tawakol (US 2005/0148556) as set forth in the office action, because of the following reasons:  
Applicant declares unexpected findings that aspirin’s anti-flushing effect on niacin was greatly increased when aspirin was absorbed directly into the blood stream through the oral mucosa, as compared to when aspirin and niacin were both released in the more distal end of the gastrointestinal track.  No data regarding the aspirin’s anti-flushing effect on “a therapeutic agent having a niacin-mediated flushing side effect” (as instantly claimed) is provided in the declaration.  To this point, it should be noted that the showing of unexpected results must be commensurate in scope with the invention as claimed, i.e., the results must be due to the claimed features, not to unclaimed features.  MPEP 716.02(d).
The cited prior art by Schoenhard teaches dosage forms comprising (i) different therapeutic agents located in different layers of said dosage forms (e.g., in inner layer, outer are dispersed in the users mouth and releasing the agents into the buccal cavity.
Schoenhard teaches that 1st therapeutic agent can be chosen to increase the effectiveness of a 2nd agent, e.g., by enhancing potency or reducing an adverse effect(s) of the 2nd agent.  
Tawakol teaches the use of niacin in combination with aspirin; provides several examples of niacin/aspirin dosages; teaches a dosage adjustment for providing effective treatment; and also teaches that efficacy of niacin treatment and reducing side effects with anti-flash agents depends on drug release rate.
Tawakol teaches that one can use as “niacin” such compounds as nicotinic acid, nicotinic acid derivatives and prodrugs that function as adipocyte G-protein antagonists (e.g. acipimox), and all pharmaceutically acceptable equivalents and salts thereof.
Therefore, the cited prior art teaches dosage forms having a structure as instantly claimed (by Schoenhard) and also teaches that optimizing aspirin-niacin combinations by dosage adjustment and/or by controlling drug release rates can be used for providing efficient treatment and minimizing undesirable flashing side effects (Tawakol).  Adding to that the cited prior art teaches the use in said combinations niacin analogs.
It also should be noted that the Supreme Court decided that when elements, techniques, items, or devices are combined, united or arranged, and when, in combination, each item performs the function it was designed to perform, the resulting combination -- something the court called "ordinary innovation" -- is not patentable.  This can be true even if there is no teaching, suggestion, or motivation to make the combination.  KSR v. Teleflex, 550 U.S. (2007).


Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615